 

ADDENDUM 1 TO SETTLEMENT AGREEMENT DATED JUNE 30, 2017

 

This Addendum to Settlement Agreement (“Agreement”) is entered in effect as of
this 30th day of June, 2017 (“Effective Date”) by and between HELPFUL ALLIANCE
COMPANY, a Florida Corporation having a principal address at 700 W Hillsboro
Blvd., Suite 1-100, Deerfield Beach, FL 33441 (“Borrower”) and ZIMAS LLC, a
Florida Limited Liability Company having an address at 18911 Collins Avenue,
Unit 2701, Sunny Isles Beach, FL 33160 (together with its successors and
assigns, the “Lender”), collectively herein referred to as the “Parties”.

 

WHEREAS, prior to execution of the Settlement Agreement, the parties have
executed the Warrant Issuance Agreement on April 29, 2016, under which the
Borrower issued to the Lender, a warrant (the “Warrant”) exercisable in full or
in part at any time vesting from January 1, 2018 and expiring on December 31,
2028 (“Exercise Period”) to purchase up to an aggregate of 625,000 shares of
Common stock of the Company (“Shares” or “Securities”), par value $.001 per
share, at an exercise price of $1.60 per Share (“Exercise Price”);

 

WHEREAS, as of the Effective Date of this Agreement, in addition to the
Settlement Agreement dated June 30, 2017 (“Settlement”), the Lender abandons its
rights to the Warrant.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree and acknowledge that the Warrant shall be
cancelled immediately upon execution of this Addendum 1 to the Settlement
(“Addendum 1”) and that all rights and entitlements of the Lender for the Shares
under the Warrant shall be irrevocably nulled and void. The execution and
delivery of this Agreement by the Lender and Borrower shall be binding upon each
party hereto and their respective successors and assigns. This Addendum 1 is
final. The Lender acknowledges that it had an ample opportunity to review this
Addendum 1, to obtain independent legal counsel to review this Addendum 1, and
an election by the Lender not to obtain such legal counsel shall release the
Borrower from any prerequisite to require such counsel. This Amendment shall be
treated as part of the Settlement, and hence governed by, and construed under
the laws of the State of Florida with further choice of courts located in
Broward County, Florida.

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement by
their respective duly authorized officers.

 



THE LENDER:

ZIMAS, LLC

 

THE BORROWER:

HELPFUL ALLIANCE COMPANY

          By: /s/ Zena Katz   By: /s/ Sergey Gurin   Zena Katz,     Sergey
Gurin,   Sole Member & Manager     Vice President & CFO

 









 

 

